           Case 3:19-cv-08216-MMC Document 42 Filed 05/21/20 Page 1 of 3



 1   ROBERT E. FREITAS (SBN 80948)
     rfreitas@fawlaw.com
 2   RACHEL B. KINNEY (SBN 301426)
     rkinney@fawlaw.com
 3
     FREITAS & WEINBERG LLP
 4   350 Marine Parkway, Suite 200
     Redwood Shores, California 94065
 5   Telephone: (650) 593-6300
     Facsimile: (650) 593-6301
 6

 7   Attorneys for Plaintiff
     SageSure Insurance Managers LLC
 8
     MICHAEL H. JOSHI (SBN 302184)
 9   michael.joshi@dechert.com
     DECHERT LLP
10   3000 El Camino Real
     Five Palo Alto Square, Suite 650
11   Palo Alto, CA 94306-2112
     Telephone: 650.813.4800
12
     Facsimile: 650.813.4848
13
     Attorneys for Defendant
14   Sage Insurance Holdings LLC

15   [ADDITIONAL COUNSEL IDENTIFIED
      ON SIGNATURE PAGE]
16
                                   UNITED STATES DISTRICT COURT
17                               NORTHERN DISTRICT OF CALIFORNIA

18   SAGESURE INSURANCE MANAGERS LLC,                       Case No.: 3:19-cv-08216-MMC
19                  Plaintiff,                              JOINT STIPULATION AND
                                                            [PROPOSED] ORDER OF DISMISSAL
20           v.                                             WITH PREJUDICE
21   SAGE INSURANCE HOLDINGS LLC, d/b/a                      Civ. L.R. 77-2
     SAGE WESTERN INSURANCE SERVICES
22   LLC,                                                   Judge: Hon. Maxine M. Chesney
23                  Defendant.
24

25

26

27

28

     JOINT STIPULATION AND [PROPOSED] ORDER OF DISMISSAL WITH PREJUDICE
     CASE NO. 3:19-cv-08216-MMC
           Case 3:19-cv-08216-MMC Document 42 Filed 05/21/20 Page 2 of 3



            Pursuant to Civil Local Rules 77-2 and Fed. R. Civ. P. 41(a)(1)(A)(ii), Plaintiff SageSure
 2    Insurance Managers LLC and Defendant Sage Insurance Holdings LLC d/b/a Sage Western
 3    Insurance Services LLC, by and through their attorneys, hereby stipulate and consent to the
 4    dismissal with prejudice of all claims, causes of action, defenses and counterclaims asserted against
 5    each other in the above-captioned action pursuant to a confidential Settlement Agreement. Each
 6    party shall bear its own costs, expenses, and attorneys’ fees.
 7

 8    Dated: May 21, 2020                            WHITMYER IP GROUP LLC
 9
                                                     /s/ Walter B. Welsh____________________
10
                                                     WALTER B. WELSH (pro hac vice)
11                                                   BENJAMIN N. LUEHRS (pro hac vice)
                                                     WHITMYER IP GROUP LLC
12                                                   600 Summer Street
                                                     Stamford, CT 06901
13                                                   Tel: 203-703-0800
14                                                   Fax: 203-703-0801
                                                     litigation@whipgroup.com
15                                                   wwelsh@whipgroup.com

16                                                   ROBERT E. FREITAS (SBN 80948)
                                                     rfreitas@fawlaw.com
17                                                   RACHEL B. KINNEY (SBN 301426)
                                                     rkinney@fawlaw.com
18
                                                     FREITAS & WEINBERG LLP
19                                                   350 Marine Parkway, Suite 200
                                                     Redwood Shores, California 94065
20                                                   Telephone: (650) 593-6300
                                                     Facsimile: (650) 593-6301
21
                                                     Attorneys for Plaintiff
22                                                   SAGESURE INSURANCE MANAGERS LLC
23

24

25

26

27

28

     JOINT STIPULATION AND [PROPOSED] ORDER OF DISMISSAL WITH PREJUDICE
     CASE NO. 3:19-cv-08216-MMC                                                                        2
           Case 3:19-cv-08216-MMC Document 42 Filed 05/21/20 Page 3 of 3




      Dated: May 21, 2020                            DECHERT LLP
 2

 3                                                   /s/ Jennifer Insley-Pruitt_____________
                                                     Noah M. Leibowitz (pro hac vice)
 4
                                                     Jennifer Insley-Pruitt (pro hac vice)
 5                                                   DECHERT LLP
                                                     Three Bryant Park
 6                                                   1095 Avenue of the Americas
                                                     New York, NY 10036-6797
 7                                                   noah.leibowitz@dechert.com
                                                     jennifer.insley-pruitt@dechert.com
 8
                                                     Michael H. Joshi (SBN 302184)
 9
                                                     DECHERT LLP
10                                                   3000 El Camino Real
                                                     Five Palo Alto Square, Suite 650
11                                                   Palo Alto, CA 94306-2112
                                                     michael.joshi@dechert.com
12
                                                     Attorneys for Defendant
13                                                   SAGE INSURANCE HOLDINGS LLC, d/b/a
                                                     SAGE WESTERN INSURANCE SERVICES
14                                                   LLC,
15

16

17

18   PURSUANT TO STIPULATION, IT IS SO ORDERED.

19

20
     Date: May 21, 2020
21                                                         Hon.
                                                           Hon.
                                                             n Maxine
                                                                 Maxine M. Chesley
                                                           United
                                                           Unit
                                                             itted
                                                                e States District Judge
22

23

24

25

26

27

28

     JOINT STIPULATION AND [PROPOSED] ORDER OF DISMISSAL WITH PREJUDICE
     CASE NO. 3:19-cv-08216-MMC                                                                3
